Citation Nr: 0637835	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1952 until 
September 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

In November 2005, the veteran submitted a private medical 
opinion stating that the veteran's hypertension played a role 
in the development of coronary disease.  However, only the 
issue of hypertension is currently on appeal.  In this 
regard, 
the May 2004 statement of the case did characterize the 
disability on appeal as "hypertension and related 
complications."  However, a review of that statement of the 
case, and of the earlier rating decision issued in February 
2003, clearly indicates that the RO only considered service 
connection for hypertension, and not for any other 
disability.  Because the RO has not yet adjudicated a claim 
of entitlement to secondary service connection for coronary 
disease, as reasonably construed from the November 2005 
submission, that matter is referred back to the RO for 
appropriate action.  

The Board further observes that the veteran had requested a 
hearing in his May 2004 substantive appeal.  However, in 
correspondence received in June 2004, the veteran withdrew 
such hearing request.

Finally, it is noted that the veteran has submitted 
additional evidence subsequent to the issuance of the May 
2004 statement of the case.  In a communication received in 
September 2006, the veteran indicated his desire to waive 
Agency of Original Jurisdiction (AOJ) consideration of such 
evidence.  As such, the Board may continue with appellate 
review at this time.


FINDINGS OF FACT

1.  In an unappealed April 1992 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2.  The veteran's claim to reopen the hypertension service 
connection claim was received in August 2000, and the 
evidence added to the record since April 1992, when viewed by 
itself or in the context of the entire record, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and must be 
considered in order to fairly decide the merits of the claim.

3.  The competent evidence does not demonstrate that the 
veteran's current hypertension is causally related to active 
service.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision which denied the veteran's 
claim of entitlement to service connection for hypertension 
is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 2002).

2.  The evidence received subsequent to the April 1992 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for hypertension 
have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran's claim of entitlement to service connection for 
hypertension was denied by the RO in a previous April 1992 
rating decision.  As such, the issue on appeal is whether new 
and material evidence has been received to reopen the claim.  
In this regard, the Board calls attention to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

Here, a December 2002 letter from the RO set forth the 
elements of a service connection claim and included the 
standard for new and material evidence.  This letter did not 
explicitly state the basis for the prior final denial and as 
such it does not fully meet the requirements under Kent.  
However, because the instant decision reopens the veteran's 
service connection claim, any deficiency with respect to 
notice regarding new and material evidence is moot.  

Regarding the underlying service connection claim, VA 
satisfied its duty to notify by means of the December 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran as to the rating criteria 
for hypertension, nor did it apprise the veteran as to the 
law pertaining to effective dates.  However, because the 
instant decision denies the claim of entitlement to service 
connection, no disability evaluation or effective date is 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
appropriate notice was issued in December 2002, prior to the 
February 2003 unfavorable AOJ decision that is the basis of 
this appeal.  As such, there is no timing problem under 
Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  

Discussion

The veteran initially raised a claim of entitlement to 
service connection for hypertension in February 1992.  Such 
claim was denied by the RO in an April 1992 rating decision.  
The veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

In August 2000, the veteran requested that his hypertension 
claim be reopened.  That claim was denied in a February 2003 
rating decision.  The veteran disagreed with that 
determination and an appeal has since been perfected.  

It is noted that, from a reading of the February 2003 rating 
decision, the RO appears to have reopened the veteran's claim 
of entitlement to service connection for hypertension and 
denied it on the merits.  However, the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to new and material evidence, there has been a 
regulatory change which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim to reopen his hypertension claim 
in August 2000, the version of the law in effect prior to 
August 29, 2001 is applicable in this case.  

Under 38 C.F.R. § 3.156(a), as in effect prior to August 29, 
1001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The Board will now review the evidence of record at the time 
of the last final prior denial in April 1992 in order to 
determine if the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied here.

The evidence associated with the claims file in April 1992 
included the veteran's service medical records, which do not 
show any complaints or treatment for hypertension or any 
other cardiovascular problems.  The veteran's December 1951 
induction examination indicated a blood pressure reading of 
148/90.  Subsequent medical examinations in October 1952 and 
September 1954 showed blood pressure readings of 150/84 and 
148/(unreadable), respectively.  No abnormalities were shown 
upon separation.  

Also of record at the time of the last final denial in April 
1992 were private hospitalization and treatment reports dated 
from 1971 until 1987.  These records indicate a diagnosis of 
hypertension as early as November 1971 and reflect continued 
treatment for cardiovascular problems, including a myocardial 
infarction in 1971.  A November 1972 treatment record also 
shows a diagnosis of coronary artery disease and a September 
1974 report indicated coronary sclerosis.  

Based on the above evidence, the RO in April 1992 denied the 
veteran's claim, finding that hypertension was not manifest 
in service and was not demonstrated until 17 years following 
discharge from active duty.

The evidence added to the record since the time of the last 
prior final denial in April 1992 includes a December 2002 
letter written by E. L. L., M.D.  In that letter, Dr. E. L. 
L. stated that he had treated the veteran since 1958 and that 
the veteran was initially treated for hypertension at that 
time.  He further stated that the veteran "apparently had 
hypertension when he left military service in 1954."

Also associated with the claims file after the last prior 
final determination in April 1992 is a March 2004 VA 
examination report.  In that report, the VA examiner stated 
that the veteran's service medical records reflected 
hypertension by current medical standards.  The VA examiner 
also opined that the veteran's service in Korea, during which 
he fired heavy artillery and carried heavy projectiles likely 
aggravated his then-existing hypertension.

Further added to the record since April 1992 is a November 
2005 letter written by L. H. K., M.D.  That physician stated 
that the veteran had longstanding hypertension that he had 
developed in service.  

The evidence received subsequent to the last final RO rating 
decision in 1992 has not been previously submitted to agency 
decisionmakers.  Moreover, these records are not cumulative 
or redundant of the evidence available back in 1992.  Thus, 
it is concluded that "new" evidence has been received 
within the meaning of 38 C.F.R. § 3.156(a).

In addition to being new, the evidence added to the record 
since the last prior denial in 1992 is also material as it 
bears directly and substantially upon the specific matter 
under consideration (i.e. nexus of current hypertension to 
service), and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The evidence 
of record in 1992 failed to demonstrate that hypertension was 
incurred in service.  The new evidence, however, includes a 
competent VA opinion stating that the in-service blood 
pressure readings signify hypertension by modern standards.  
Moreover, the December 2002 letter from Dr. E. L. L. 
indicates private treatment for hypertension in 1958.  This 
suggests continuity of symptomatology not demonstrated by the 
evidence available in 1992.  Finally, the November 2005 
letter written by Dr. L. H. K. contains an opinion causally 
relating the currently diagnosed hypertension to active duty.  
No such opinion was of record in 1992.  

The newly submitted evidence, as detailed above, addresses 
the service-connection elements of in-service incurrence and 
nexus, neither of which had previously been demonstrated in 
1992.  Based on the foregoing, the evidence added to the 
record subsequent to the last final decision in 1992 is found 
to be new and material.  Consequently, the veteran's claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent the appeal is granted.

As evidenced by the February 2003 rating decision and the May 
2004 statement of the case, the RO has considered the merits 
of the veteran's underlying service connection claim.  As 
such, the Board presently has jurisdiction to adjudicate the 
reopened claim de novo.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94. 

Again, the veteran is claiming entitlement to service 
connection for hypertension.  
At the outset, the Board has considered whether presumptive 
service connection for hypertension as a chronic disease is 
warranted in the instant case.  Under 38 C.F.R. § 3.309(a), 
hypertension or cardiovascular disease is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2005).  

As previously indicated, the service medical records show a 
blood pressure reading of 148/90 upon induction to service in 
December 1951.  Subsequent medical examinations in October 
1952 and September 1954 showed blood pressure readings of 
150/84 and 148/(unreadable), respectively. 

For VA purposes, hypertension is defined at 38 U.S.C.A. 
§ 4.104, Diagnostic Code 7101.  Note (1) to that Diagnostic 
Code states that the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90mm.  

Based on the criteria as set forth above, the veteran did not 
have hypertension, as recognized by VA, during service.  
Moreover, hypertension was not demonstrated
after service within the applicable time period under 
38 C.F.R. § 3.307.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, direct service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, the March 2004 VA examination indicates a diagnosis of 
hypertension.  As such, a current disability is established 
and the first element of a service connection claim has been 
satisfied.  However, the remaining criteria have not been 
met, as will be discussed below.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board 
acknowledges the VA examiner's statements in March 2004.  
Again, he stated that the in-service blood pressure readings, 
showing systolic blood pressure above 140, met the present-
day definition of hypertension.  As previously discussed, 
those in-service blood pressure readings do not rise to the 
level of disability for VA purposes.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the veteran's current 
hypertension is causally related to active service, for the 
reasons discussed below.  

As detailed previously, the first documented post-service 
diagnosis of hypertension is seen in a November 1971 private 
hospital record.  From that point forward there exists a 
continuity of complaints and treatment for various 
cardiovascular problems, including hypertension, such as to 
establish a chronic disability.  Indeed, in the private 
records dated from 1971 through 1987 the veteran's diastolic 
blood pressure was predominantly 90 mm. or greater.  In fact, 
only on one single occasion was his diastolic blood pressure 
less than 90 mm.  

While the evidence does demonstrate a chronic hypertension 
disability from 1971 onward, there is no indication of such 
chronicity prior to that time.  In this regard, the Board 
acknowledges the December 2002 letter written by Dr. E. L. 
L., who stated that he had treated the veteran since 1958 and 
that the veteran was initially seen for hypertension in that 
year.  However, from that letter it cannot be determined 
whether the veteran's hypertension at that time met the 
requirements for a disability under VA regulations.  More 
importantly, Dr. E. L. L. did not state that he treated the 
veteran for hypertension on a continuous basis for 
hypertension from 1958 onward.  He only states that 
hypertension was treated in 1958.  Thus, the evidence does 
not establish a chronic disability between 1958 and 1971.  
Moreover, there is no evidence of treatment between the 
veteran's military discharge in 1954 and his treatment by Dr. 
E. L. L. 4 years later.  

Based on the foregoing, then, the evidence does not establish 
a chronic hypertension disability until 1971.  In the absence 
of demonstration of continuity of symptomatology, the initial 
demonstration of chronic hypertension decades after service 
is too remote from service to be reasonably related to 
service.  Thus, the veteran's currently diagnosed 
hypertension is not found to have been incurred in active 
duty.  

In reaching the above conclusion, the Board acknowledges Dr. 
E. L. L.'s December 2002 statement that the veteran 
"apparently had hypertension when he left the military 
service in 1954."  However, this opinion does not enable a 
grant of service connection here.  Indeed, there is no 
indication that Dr. E. L. L. had access to the veteran's 
service medical records, therefore it appears that his 
conclusion that the veteran had hypertension in service was 
gleaned from the veteran's reported history.  In this vein, 
the CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

The Board further acknowledges the November 2005 letter 
written by Dr. L. H. K., in which it was stated that the 
veteran had longstanding hypertension that he had developed 
in service.  Again, it does not appear that the private 
physician had access to the veteran's medical records.  
Moreover, in finding that the veteran's hypertension had 
existed since service, Dr. L. H. K. did not account for the 
fact that there was no documented treatment for that 
condition between 1958 and 1971.  
For these reasons, his opinion is of limited probative value.  

Finally, the Board recognizes the VA examiner's March 2004 
statement in which he expressed his belief that the veteran's 
hypertension was aggravated by his military service.  
However, the term "aggravated" assumes that a hypertension 
disability preexisted service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In the present case, the veteran's enlistment examination did 
note a diastolic blood pressure of 90 mm.  However, the only 
other legible in-service finding, shown upon examination in 
October 1952, revealed diastolic blood pressure of 84.  Thus, 
diastolic pressure was not predominantly 90 mm. or greater 
and thus does not constitute a disability for VA purposes.  
In this context, then, the isolated high blood pressure 
finding upon entry to service cannot be construed as a 
defect, infirmity, or disorder under the meaning of 
38 U.S.C.A. § 1111.  Indeed, the 1951 enlistment examination 
otherwise contained normal findings.  

Based on the foregoing, the Board finds that the presumption 
of soundness operates here.  Moreover, the claims file does 
not contain any clear and unmistakable evidence rebutting the 
presumption.  Thus, there is no preexisting hypertension 
disability and, as such, the March 2004 VA examiner's opinion 
cannot enable a grant of service connection on the basis of 
aggravation.  Furthermore, as previously discussed, the March 
2004 opinion also does not entitle the veteran to a grant of 
service connection based on direct incurrence since the 
service medical records, and the subsequent post-service 
records for years, fail to show a chronic disability of 
hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 
7101.

The Board also recognizes that the veteran himself has 
expressed the belief that his current hypertension is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not demonstrate 
that the veteran's currently diagnosed hypertension is 
causally related to active duty.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for hypertension, and the 
appeal, to this extent, is granted.

Service connection for hypertension is denied.  





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


